NOTICE OF ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to an invention non-elected without traverse.  
Accordingly, claims 14-19 been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Meghan M. DeMore (Reg. 69,410) on 05/31/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On lines 7-8, “the suspension connector” has been amended to --- the plurality of suspension connectors ---.
On line 14, “the suspension connector” has been amended to --- each of the plurality of suspension connectors ---.
	
Claim 6 has been amended as follows:
On lines 1-2, “comprising at least two intermediate supports” has been amended to --- wherein the intermediate support comprises at least two intermediate supports---.

Claim 11 has been amended as follows:
On line 2, “the group” has been amended to --- a group ---.

Claims 14-19 are canceled.

Claim 20 has been amended as follows:
On line 9, “the suspension connector” has been amended to --- the plurality of suspension connectors ---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 20.
“an intermediate support disposed between the frame and the flexible deck and between the first suspension connector and the second suspension connector” (claim 1)
“disposing an intermediate support disposed between the frame and the flexible deck and between the first suspension connector and the second suspension connector” (claim 20)

The prior art of record Alling (US 2009/0088301 A1) teach a treadmill including a frame, an endless belt having an upwardly-exposed exercise section, a deck disposed underneath the exercise section of the belt, and a cushion assembly positioned between the deck and the frame for providing cushion in order to reduce high impact loads on the user's body. Alling further teach an intermediate support disposed between the frame and the flexible deck. However, the prior art of record fail to teach or render obvious a treadmill wherein an intermediate support dispose between the frame and the flexible deck and between the first suspension connector and the second suspension connector. 

The prior art of record Chang (US 2008/0171640 A1) teach a cushion adjustable device for a treadmill includes a base plate fixed on a horizontal portion of one of two sides of a frame of the treadmill and a movable member is slidably engaged with a groove defined in the base plate. Specifically, Chang further teach an intermediate support disposed between the frame and the flexible deck. However, Chang fails to teach or render obvious a treadmill wherein an intermediate support dispose between the frame and the flexible deck and between the first suspension connector and the second suspension connector. 

The prior art of record Wu (US 2009/0181829 A1) teach a cushioning device for treadmill, wherein the treadmill has a base with a side frame on each of its both sides, a deck disposed on the base to allow for the motions of running or walking by users, and a track surrounding and disposed on the deck. Specifically, Wu further teach an intermediate support disposed between the frame and the flexible deck. However, Chang fails to teach or render obvious a treadmill wherein an intermediate support dispose between the frame and the flexible deck and between the first suspension connector and the second suspension connector and the suspension connector includes a suspension pivot configured to allow pivoting of the flexible deck around the suspension pivot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                     

/Megan Anderson/Primary Examiner, Art Unit 3784